        Case 1:18-cv-10225-MLW Document 268-2 Filed 06/17/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                 )
LILIAN PAHOLA CALDERON JIMENEZ                   )
and LUIS GORDILLO, et al.,                       )
                                                 )
Individually and on behalf of all others         )      No. 1:18-cv-10225-MLW
similarly situated,                              )
                                                 )
               Plaintiffs-Petitioners,           )      DECLARATION OF SHIRLEY X.
                                                 )      LI CANTIN IN SUPPORT OF
        v.                                       )      PETITIONERS’ EMERGENCY
                                                 )      MOTION FOR TEMPORARY
KEVIN McALEENAN, et al.,                         )      RESTRAINING ORDER
                                                 )
               Defendants-Respondents.           )
                                                 )

        I, Shirley X. Li. Cantin, declare as follows:

        1.     I am an attorney with the firm of Wilmer Cutler Pickering Hale and Dorr LLP,

counsel for the Petitioners in the above-captioned matter. I am an attorney licensed to practice in

the Commonwealth of Massachusetts. I am over the age of eighteen and I have personal

knowledge of the facts set forth in this declaration. If called as a witness, I could and would

competently testify thereto. I submit this Declaration in support of Petitioners’ Emergency

Motion For Temporary Restraining Order And Stay Of Removal Of Class Member Mr. V.

        2.     Attached hereto as Exhibit A is a true and correct copy of an email exchange

between Petitioners’ counsel and Respondents’ counsel between June 13, 2019 and June 15,

2019.

        I declare under penalty of perjury that, to the best of my knowledge and belief, the facts

set forth above are true and correct.

        Executed this 17th day of June, 2019, in Boston, Massachusetts.
Case 1:18-cv-10225-MLW Document 268-2 Filed 06/17/19 Page 2 of 2



                                /s/ Shirley X. Li Cantin

                                Shirley X. Li Cantin (BBO # 675377)
                                Wilmer Cutler Pickering Hale and Dorr LLP
                                60 State Street
                                Boston, MA 02109
                                Tel.: (617) 526-6000
                                Fax: (617) 526-5000
                                Email shirley.cantin@wilmerhale.com
                                Attorney for Petitioners
